Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A AMENDMENT NO. 1 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2007 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-128614 CORNERWORLD CORPORATION (formerly Olympic Weddings International, Inc.) (Exact name of registrant as specified in its charter) NEVADA 98-0441869 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 12222 Merit Drive, Suite 120, Dallas, Texas 75251 (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (604) 506-8991 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None N one Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value (Title of class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. _
